DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 92-99 are pending and are rejected.   

Response to Amendment/Arguments
The Amendment filed 6 June 2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 
Objection to the Specification
The objection of the specification for informalities has been overcome by the amendment correcting said informalities. The objection has been withdrawn. 

35 USC § 112 Rejection
The rejection of claims 92-99 under 35 U.S.C. 112 (pre-AIA ), first paragraph, has been overcome by the amending the claims to require that the subject has cancer. The rejection has been withdrawn.

Nonstatutory Double Patenting Rejection
The rejection of claims 92-99 for nonstatutory double patenting over U.S. 10,766,865 in view of Lüpertz et al.; the rejection of claims 92-99 for nonstatutory double patenting over U.S. 10,472,328 in view of Lüpertz et al.; the rejection of claims 92-99 for nonstatutory double patenting over U.S. 9,394,257; and the provisional rejection of claims 92-95 and 98-99 over Appl. No. 16/755,868 have not been overcome. Applicant requested that the rejections be held in abeyance. The rejections are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 92-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 11, 13, 16 and 17 of U.S. Patent No. 10,766,865 in view of Lüpertz et al. Toxicol. 2010, 271, 115-121. 
The ‘865 patent teaches a method of decreasing tumorigenicity of cancer, such as lung cancer, pancreatic cancer, and colon cancer, by increasing PKM2 activity. The method comprises administering a PKM2 activator, such as 
    PNG
    media_image1.png
    240
    277
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt, tautomer or prodrug thereof, and a chemotherapeutic agent to a subject. See, e.g., claims 5-6, 11, 13 and 16-17.
The difference compared to the instant claims is that the patented claims do not teach any specific chemotherapeutic agents, such as doxorubicin.
Lüpertz et al. teach “doxorubicin is a well-known chemotherapeutic agent which is used in treatment of a wide variety of cancers”, such as colon cancer. See, e.g., Abstract lines 1-2 and p. 121 (left column). This teaching would have motivated a PHOSITA to use doxorubicin as a chemotherapeutic agent in the method taught by the patented claims of ‘865, thereby rendering obvious instant claims 92-99.


Claims 92-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 8, 11, 13 and 16-20 of U.S. Patent No. 10,472,328 in view of Lüpertz et al. Toxicol. 2010, 271, 115-121. 
The ‘328 patent teaches a method of treating cancer, such as lung cancer, pancreatic cancer, and colon cancer, by administering a compound, such as 
    PNG
    media_image1.png
    240
    277
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt, and a chemotherapeutic agent to a subject. See, e.g., claims 11, 13 and 16-20.
The difference compared to the instant claims is that the patented claims do not teach any specific chemotherapeutic agents, such as doxorubicin.
Lüpertz et al. teach “doxorubicin is a well-known chemotherapeutic agent which is used in treatment of a wide variety of cancers”, such as colon cancer. See, e.g., Abstract lines 1-2 and p. 121 (left column). This teaching would have motivated a PHOSITA to use doxorubicin as a chemotherapeutic agent in the method taught by the patented claims of ‘328, thereby rendering obvious instant claims 92-99.


Claims 92-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 13, 16-17, 34 and 52 of U.S. Patent No. 9,394,257.
The ‘257 patent teaches compounds of formula (I), 
    PNG
    media_image2.png
    254
    378
    media_image2.png
    Greyscale
, wherein R1 is CF3, R2 is H, R3 is 
    PNG
    media_image3.png
    155
    356
    media_image3.png
    Greyscale
, and R4 is 
    PNG
    media_image4.png
    247
    209
    media_image4.png
    Greyscale
 , such as 
    PNG
    media_image5.png
    323
    261
    media_image5.png
    Greyscale
 or a pharmaceutically acceptable salt, and a chemotherapeutic agent to a subject. See, e.g., claims 1-9, 11, 13, 16-17, 34 and 52. The difference compared to the instant claims is that the patented claims do not teach any specific utility of the compounds.
The specification of ‘257 teaches the compounds may be used for treating PKM2-mediated diseases such as cancers (e.g., lung cancer, pancreatic cancer, hematological malignancies, etc.) and can be used alone or in combination with other chemotherapeutic agents, such as doxorubicin. See, e.g. col. 142-143. This teaching would have motivated a PHOSITA to use the patented compound 
    PNG
    media_image5.png
    323
    261
    media_image5.png
    Greyscale
in combination with doxorubicin for treating cancer, such as lung cancer and pancreatic cancer. Consequently, this renders obvious instant claims 92-99.
Claims 92-95 and 98-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 16-17 and 21 of copending Application No. 16/755,868 (PG Pub. US 2020/0237766).
The copending claims disclose a method of treating cancer, such as hematologic cancer, comprising administering a PKM2 activator (or a pharmaceutically acceptable salt, tautomer or prodrug thereof), such as 
    PNG
    media_image6.png
    234
    289
    media_image6.png
    Greyscale
, in combination with sorafenib, which is an antibiotic chemotherapeutic compound. See, e.g., claims 1-2, 4, 6, and 16-17. This is the same type of treatment method taught by the instant claims. This is a provisional nonstatutory double patenting rejection.

Conclusion  
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Amanda L. Aguirre/Primary Examiner
Art Unit 1626